ORDER
The appellee’s petition for rehearing and suggestion for rehearing in banc were submitted to this Court. In a requested poll of the Court, Judges Russell, Hall, Murnaghan, Chapman, Wilkinson and Sneeden voted to rehear the cases in banc; and Chief Judge Winter and Judges Widener, Phillips, Sprouse and Ervin voted against rehearing the cases in banc. A majority of judges having voted to grant rehearing in banc,
IT IS ORDERED that rehearing in banc is granted.
IT IS FURTHER ORDERED that these cases shall be calendared for argument at the April, 1986 session of Court.
Entered at the direction of Chief Judge Winter.